Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Employment Agreement made and entered into this 7th day of November, 2005, (the
“Effective Date”) by and between Fiserv, Inc., a Wisconsin corporation (the
“Company”) and Jeffery W. Yabuki (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive and the Company wish to enter into an employment
relationship on the terms and conditions specified herein;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Term of Employment.

 

1.1 The Executive shall commence employment with the Company on December 1,
2005, or such earlier date mutually agreed upon by the Executive and the Company
(“Employment Date”).

 

1.2 Commencing on the Employment Date, the Company agrees to employ the
Executive, and the Executive agrees to accept such continued employment and
serve the Company, in such capacities, with such duties and authority, for such
period, at such level of compensation and with such benefits, and upon such
other terms and subject to such other conditions, as are hereinafter set forth.
The term of Executive’s employment shall commence on the Employment Date, and
end on December 31, 2008, subject to earlier termination or further renewal as
provided in this Agreement (the “Term of Employment”).

 

1.3 Renewal. Executive’s Term of Employment shall automatically renew for
subsequent one (1) year periods, subject to the terms of this Agreement, unless
either party gives written notice 90 days or more prior to the expiration of the
then existing Term of Employment of Executive’s or the Company’s decision not to
renew. A decision by the Company not to renew other than as a result of
Executive’s death or Disability (as defined below), and other than in
circumstances which would give rise to a termination for Cause (as defined
below), shall be treated as a Termination by the Company without Cause and so
governed by Paragraph 6.3.5 below. A decision by the Executive not to renew,
other than for Good Reason (as defined below), shall be treated as a Voluntary
Resignation, and so governed by the provisions of Paragraph 6.3.4 below.

 

2. Capacities, Duties and Authority.

 

2.1 During the Term of Employment, the Executive shall serve as the Company’s
President and Chief Executive Officer and as a member of the Company’s Board of
Directors (the “Board”). The Executive shall report directly to the Board, and



--------------------------------------------------------------------------------

shall direct and manage the affairs of the Company with such duties, functions
and responsibilities as contemplated by the Company’s by-laws and as the Board
shall designate, provided that such duties, functions and responsibilities are
commensurate with the Executive’s positions of President and Chief Executive
Officer.

 

2.2 The Executive shall serve the Company faithfully, conscientiously and to the
best of the Executive’s ability and shall promote the interests and reputation
of the Company. Unless prevented by sickness or Disability or during a period of
vacation or other approved leave of absence, the Executive shall devote
substantially all of the Executive’s time, attention, knowledge, energy and
skills, during normal working hours, and at such other times as the Executive’s
duties may reasonably require, to the duties of the Executive’s employment,
provided, however, that it shall not be a breach of this Agreement for the
Executive to manage his own private financial investments or to serve on civic
or charitable boards, to continue to serve on the corporate boards on which
Executive serves as of the Effective Date, or to be a member of the board of
directors of other companies which do not compete with the Company, so long as
such directorships have been expressly disclosed to, and approved by, the Board,
and provided, further, that all such activities do not materially interfere with
the Executive’s performance of his duties hereunder, cause harm or concern to
the Company’s operations, profitability or reputation, or otherwise violate this
Agreement.

 

2.3 The Executive represents and warrants that he is not a party to, or
otherwise bound by, any agreement, covenant or other restriction that would in
any way conflict with or limit his ability to perform his duties hereunder.

 

2.4 Relocation.

 

2.4.1 The Executive shall relocate his primary residence to the greater
Milwaukee, Wisconsin metropolitan area no later than August 31, 2006. Executive
shall be reimbursed by the Company for reasonable and customary expenses
incurred during the time period commencing upon the Effective Date of this
Agreement until August 31, 2006, or until the last day of the month in which the
Executive and his family relocate, whichever is earlier (the “Relocation Date”),
as follows: (i) trips to Milwaukee prior to the Relocation Date as necessary to
acquire a new primary residence; (ii) automobile allowance for travel expenses
in the greater Milwaukee, Wisconsin metropolitan area incurred during the period
commencing on the Effective Date and terminating on the Relocation Date;
(iii) housing allowance and/or temporary living quarters in the greater
Milwaukee, Wisconsin metropolitan area during the period commencing on the
Effective Date and terminating on the Relocation Date; and (iv) all other
expenses incurred by Executive that are deemed reasonable and customary for
relocation of a Chief Executive Officer by the Board, or its designee(s).
Executive shall be reimbursed by the Company for (i) the transportation (pack,
move, unpack) of household goods; (ii) transportation of family automobiles;
(iii) any sale commissions and closing costs payable upon the sale of
Executive’s primary residence located in the greater Kansas City metropolitan
area (“Kansas City Primary Residence”) and (iv) closing costs payable upon the
purchase of another primary residence in the greater Milwaukee, Wisconsin
metropolitan area.

 

2



--------------------------------------------------------------------------------

2.4.2 Executive shall be reimbursed by the Company for expenses incurred by the
Executive during the time period commencing upon the Effective Date of this
Agreement until the Relocation Date for travel between Kansas City and
Milwaukee; such expenses to be reimbursable business expenses to the extent
permitted by law. To the extent such travel expenses do not qualify as business
expenses, such expenses shall be reimbursed as moving expenses. To the extent
that any benefit provided pursuant to Paragraph 2.4.1 above or pursuant to this
Paragraph 2.4.2 is taxable to the Executive, the Company shall pay to the
Executive a full gross-up (except to the extent any such amounts may be deducted
on the Executive’s personal income tax return) so that the amounts paid by the
Company, net of the Executive’s taxes, fully cover the relevant benefit payment.

 

2.4.3 The Company shall make the Executive whole for any loss of value due to
the sale of Executive’s Kansas City Primary Residence not exceeding Executive’s
actual basis in such property.

 

2.4.4 If, prior to the first anniversary of the Employment Date, the Executive’s
employment is terminated by the Company for Cause as that term is defined below,
or by the Executive without Good Reason, the Executive shall reimburse the
Company for all payments made to the Executive pursuant to this Section 2.4.

 

3. Compensation.

 

3.1 The Executive shall be paid a base salary at the annual rate of $840,000.00,
payable semi-monthly and otherwise in accordance with the regular payroll
practices of the Company. At least annually, commencing in 2006 and continuing
during the Term of Employment, the Company’s Compensation Committee shall
consider and appraise the contributions of the Executive to the Company, at such
time as the contributions of other senior executives of the Company and
adjustments to base compensation are considered or made, and due consideration
shall be given to the upward adjustment of the Executive’s annual base salary,
which evaluation and adjustment to base compensation shall be done at such time
as the salaries of the other senior executives of the Company are evaluated.
During the Term of Employment, Executive’s base salary shall not be decreased.

 

3.2 Commencing in 2006, the Executive shall be eligible to participate in the
Company’s Executive Incentive Compensation Plan and any replacement or successor
annual bonus plan (the “Annual Bonus Plan”), and be eligible to receive a target
bonus equivalent to not less than one hundred percent (100%) of Executive’s base
salary for attainment of performance goals or other criteria, terms and
conditions as may be established by the Company’s Compensation Committee in
accordance with the Annual Bonus Plan, with an opportunity to earn a bonus in
excess of target based upon above-target performance in accordance with the
Annual Bonus Plan. Executive shall receive a pro rata bonus for the fourth
quarter of 2005 in the amount of $210,000.00, payable in 2006, which is based on
a target bonus of one hundred percent (100%) of Executive’s base salary.

 

3



--------------------------------------------------------------------------------

3.3 Equity and Long-Term Grants. The Executive shall receive from the Company
equity and long-term grants as follows:

 

3.3.1 On the Employment Date, the Executive shall receive from the Company:
(i) a grant of 145,000 stock options, which will expire ten (10) years after the
grant date and will vest over a five (5) year period, twenty percent (20%) on
each anniversary of the grant date; (ii) a 45,000 share restricted stock grant
with three (3) year cliff vesting; (iii) a grant of 7,849 shares of restricted
stock with three (3) year cliff vesting; and (iv) a grant of 225,000 stock
options, which will expire ten (10) years after the date of grant and will vest
over a three (3) year period, one third (1/3) on each anniversary of the grant
date.

 

3.3.2 The grants set forth in Paragraph 3.3.1 shall be made under the Company’s
Stock Option and Restricted Stock Plan as approved at the Company’s 2005 Annual
Meeting of Shareholders (the “SORSP”) and evidenced by award agreements
substantially in the form provided to Executive prior to the date hereof. The
grants set forth in Paragraph 3.3.1 are awarded to Executive in substantial part
to compensate the Executive in lieu of compensation the Executive had to forego
due to his resignation from his prior employer.

 

3.3.3 Commencing in 2006, Executive shall be eligible for and shall receive
grants of options and/or restricted stock and/or other equity and long-term
awards under the Company’s long-term incentive compensation program, which are
commensurate with his position and are made at such times and on such terms as
grants and awards are made to the Company’s senior executive officers generally;
provided, that with respect to grants and awards, if any, to be made in 2006,
there shall be taken into consideration the 145,000 stock options granted to
Executive pursuant to Paragraph 3.3.1.(i) above.

 

3.4 The Executive shall be entitled to take annual vacation without loss or
diminution of compensation, not exceeding four (4) weeks, such vacation to be
taken at such time or times, and as a whole or in increments, as the Executive
shall elect, consistent with the reasonable needs of the Company’s business and
such vacation policies as may be established by the Board. The Executive shall
further be entitled to the number of paid holidays, and leaves for illness or
temporary disability in accordance with the policies of the Company for its
senior executives, as the Company may amend or terminate such policies from time
to time in its sole discretion.

 

4. Employee Benefit Programs.

 

4.1 During the Employment Period, the Executive shall be eligible to participate
in and shall have the benefit of all the Company’s group medical, dental and
vision plans and programs, group life and disability insurance plans, the
Company’s 401(k) plan, and other employee benefit plans and standard benefits as
are or may be generally made available to senior executives of the Company.

 

4



--------------------------------------------------------------------------------

4.2 Except as otherwise expressly provided in this Agreement, nothing in this
Section 4 shall be construed to require the Company to establish, maintain or
continue any compensation or benefit plan, program or arrangement.

 

4.3 Except as otherwise expressly provided by their terms, such compensation or
benefit plans, programs or arrangements are subject to modification or
termination by the Company at any time.

 

5. Change in Control of the Company.

 

5.1 Simultaneous with his execution of this Agreement, Executive will execute a
Double Trigger Key Executive Employment and Severance Agreement substantially in
the form provided to the Executive prior to the date hereof (the “Double Trigger
KEESA”). In the event of a “Change in Control of the Company,” as defined under
the Double Trigger KEESA, during the Term of Employment, the Executive shall be
entitled to the benefits of the Double Trigger KEESA, provided that if the
benefits under the Double Trigger KEESA are duplicative of benefits provided
under this Agreement, the Executive shall receive only the most favorable
benefits (determined on a benefit-by-benefit basis) under the Double Trigger
KEESA and this Agreement; and provided, further, that in the event that after
such Change in Control the Executive’s employment is terminated by the Company
without Cause or the Executive voluntarily terminates his employment with the
Company for Good Reason, the Executive shall be entitled to a gross up payment
determined as set forth in Paragraph 5.2 below.

 

5.2 Excise Tax Gross-Up.

 

5.2.1 In the event that any payment or benefit received or to be received by the
Executive pursuant to the terms of this Agreement (the “Contract Payments”) or
of any other plan, arrangement or agreement of the Company or its subsidiaries
(“Other Payments” and, together with the Contract Payments, the “Payments”)
would be subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) as determined as
provided below, the Company shall pay to the Executive, at the time specified in
Paragraph 5.2.3, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of the Excise Tax on Payments
and any federal, state, local income and employment tax and the Excise Tax upon
the Gross-Up Payment, and any interest, penalties or additions to tax payable by
the Executive with respect thereto, shall be equal to the total present value
(using the applicable federal rate as defined in Section 1274(d) of the Code in
such calculation) of the Payments at the time such Payments are to be made.

 

5.2.2 For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amounts of such Excise Tax, (1) the total amount of the
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280(G)(b)(1) of the Code shall be treated as subject to the
Excise Tax, except to

 

5



--------------------------------------------------------------------------------

the extent that, in the opinion of independent counsel selected by the Company
and reasonably acceptable to the Executive (“Independent Counsel”), a Payment
(in whole or in part) does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code, or such “excess parachute payments”
(in whole or in part) are not subject to the Excise Tax, (2) the amount of the
Payments that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Payments or (B) the amount of “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code (after
applying clause (1) hereof), and (3) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by Independent Counsel in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income taxes at the highest marginal rates of federal
income taxation applicable to the individual in the calendar year in which the
Gross-Up Payment is to be made (which, for this purpose, shall include any
additional income tax imposed under Section 409A of the Code with respect to the
amount of the Payments or Gross-Up Payment subject to such additional income
tax) and state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the state and locality of the
Executive’s residence in the calendar year in which the Gross-Up Payment is to
be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to individuals subject to federal income tax at the
highest marginal rates.

 

5.2.3 The Gross-Up Payments provided for in Paragraph 5.2.1 hereof shall be made
upon the earlier of (i) the payment to the Executive of any Payment or (ii) the
imposition upon the Executive or payment by the Executive of any Excise Tax.

 

5.2.4 If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding or if it is the opinion of Independent
Counsel that the Excise Tax is less than the amount taken into account under
Paragraph 5.2.2 hereof, the Executive shall repay to the Company within thirty
(30) days of the Executive’s receipt of notice of such final determination or
opinion the portion of the Gross-Up Payment attributable to such reduction (plus
the portion of the Gross-Up Payment attributable to the Excise Tax and any
federal, state, local income and employment tax imposed on the Gross-Up Payment
being repaid by the Executive if such repayment results in a reduction in Excise
Tax or any federal, state, local income and employment tax deduction) plus any
interest received by the Executive on the amount of such repayment. If it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding or if it is the opinion of Independent Counsel that the
Excise Tax exceeds the amount taken into account hereunder (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess within thirty (30) days of the Company’s receipt of
notice of such final determination or opinion. In the event of any change in, or
further interpretation of, Sections 280G or 4999 of the Code and the regulations
promulgated thereunder, the

 

6



--------------------------------------------------------------------------------

Executive shall be entitled, by written notice to the Company, to request an
opinion of Independent Counsel regarding the application of such change to any
of the foregoing, and the Company shall use its best efforts to cause such
opinion to be rendered as promptly as practicable.

 

6. Termination of Employment.

 

6.1 The Executive’s employment hereunder shall terminate:

 

6.1.1 upon the death of the Executive;

 

6.1.2 upon the “Disability” (as defined below) of the Executive, effective upon
the giving of a written Notice of Termination in accordance with Paragraph 6.2
below, if and only if, during the Term of Employment, as a result of the
Executive’s disability due to physical or mental illness or injury (regardless
of whether such illness or injury is job-related) which qualifies as a
disability under the Company’s long term disability plan (“Disability”), the
Executive shall have been absent from the Executive’s duties hereunder on a
full-time basis for a period of six consecutive months, and, within thirty days
after the Company notifies the Executive in writing that it intends to terminate
the Executive’s employment (which notice shall not constitute the Notice of
Termination described in Paragraph 6.2), the Executive shall not have returned
to the performance of the Executive’s duties hereunder on a full-time basis;

 

6.1.3 at the option of the Company, and subject to the Executive’s rights to
notice and opportunity to cure as set forth in Paragraph 6.2 below, for Cause,
effective on a date specified in the Notice of Termination. For purposes of this
Agreement, “Cause” shall mean any of the following:

 

(a) the Executive’s dishonesty or similar serious misconduct directly related to
the performance of Executive’s duties and responsibilities hereunder, which
results from a willful act or omission and which is materially injurious to the
operations, financial condition or business reputation of the Company;

 

(b) the Executive’s conviction of a misdemeanor involving moral turpitude or of
a felony;

 

(c) Executive’s drug or alcohol abuse which materially impairs the performance
of his duties and responsibilities as set forth herein;

 

(d) substantial continuing willful and unreasonable inattention to, neglect of,
or refusal by Executive to perform Executive’s duties and responsibilities under
this Agreement;

 

(e) the Executive’s willful or intentional material violation of a material
provision of the Company’s Code of Conduct, as it may be amended from time to
time, or other material Company policies in effect from time to time; or

 

7



--------------------------------------------------------------------------------

(f) any other willful or intentional material breach or breaches of this
Agreement by Executive.

 

6.1.4 at the option of the Company, for a reason other than death, Disability or
Cause, effective upon the giving of a Notice of Termination in accordance with
Paragraph 6.2 of this Agreement;

 

6.1.5 at the option of the Executive, and subject to the Company’s rights to
notice and opportunity to cure as set forth in Paragraph 6.2(d) below, for Good
Reason. For purposes of this Agreement “Good Reason” shall mean the occurrence
at any time of any of the following without the Executive’s prior written
consent:

 

(a) any breach of this Agreement by the Company, other than an insubstantial and
inadvertent failure not occurring in bad faith that the Company remedies
promptly after receipt of notice thereof given by the Executive;

 

(b) any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity;

 

(c) the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions set forth in Paragraph 2.1, except in the
event that such removal or failure to reelect or reappoint relates to the
termination by the Company of the Executive’s employment for Cause or by reason
of Disability;

 

(d) a good faith determination by the Executive that there has been a material
adverse change, without the Executive’s written consent, in the Executive’s
working conditions or status with the Company, including but not limited to
(A) a significant change in the nature or scope of the Executive’s authority,
powers, functions, duties or responsibilities as contemplated by Section 2, or
(B) a significant reduction in the level of support services, staff, secretarial
and other assistance, office space and accoutrements, but in each case excluding
for this purpose an isolated, insubstantial and inadvertent event not occurring
in bad faith that the Company remedies within ten (10) days after receipt of
notice thereof given by the Executive;

 

(e) the relocation of the Executive’s principal place of employment to a
location more than 35 miles from the greater Milwaukee, Wisconsin metropolitan
area; or

 

(f) the failure by the Company to obtain an agreement from any successor to the
Company to assume this Agreement.

 

6.1.6 at the option of the Executive, effective thirty (30) days after the
giving of written notice to the Company of the exercise of such option for a
reason other than Good Reason as set forth in Paragraph 6.1.5, above (“Voluntary
Resignation”).

 

8



--------------------------------------------------------------------------------

6.2 Termination Notice and Procedure. Any termination by the Company or the
Executive shall be communicated by a written notice of termination (“Notice of
Termination”) to the Executive, if such Notice is given by the Company, and to
the Company, if such Notice is given by the Executive, all in accordance with
the following procedures:

 

(a) if such termination is for Disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination. No Notice of Termination for
Cause shall be delivered unless the Board has made a good faith determination,
after providing the Executive with the opportunity to appear before the Board
and be heard, that the conduct or acts of the Executive specified in the Notice
of Termination occurred and constitute Cause (as defined in Paragraph 6.1.3),
and such Notice of Termination provides the Executive with an opportunity to
cure such conduct or acts as contemplated by Paragraph 6.2(d) below;

 

(b) any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office;

 

(c) if the Notice is given by the Executive for Good Reason, the Executive may
cease performing his duties hereunder subject to the Company’s opportunity to
cure below. If the Notice is given by the Company for Cause, then the Executive
may cease performing his duties hereunder, subject to the Executive’s
opportunity to cure pursuant to Paragraph 6.2(d) below;

 

(d) the Executive shall have thirty days, or such longer period as the Company
may determine to be appropriate, to cure any conduct or act, if curable, alleged
to provide grounds for termination of employment for Cause. The Company shall
have thirty days, or such longer period as the Executive may determine to be
appropriate, to cure any conduct or act, if curable, alleged to provide grounds
for termination of employment for Good Reason; and

 

(e) the recipient of any Notice of Termination shall personally deliver or mail
in accordance with Paragraph 11.6 below written notice of any dispute relating
to such Notice of Termination to the party giving such Notice within fifteen
days after receipt thereof; provided, however, that if the Executive’s conduct
or act alleged to provide grounds for termination by the Company for Cause is
curable, then such period shall be thirty days. After the expiration of such
period, the contents of the Notice of Termination shall become final and not
subject to dispute.

 

6.3 Obligations of the Company upon Termination of Employment.

 

6.3.1 Death. In the event of the Executive’s death during the Term of
Employment, the Term of Employment shall end as of the date of the Executive’s
death and his estate and/or beneficiaries, as the case may be, shall receive the
following, as

 

9



--------------------------------------------------------------------------------

soon as practicable (unless otherwise provided herein) following the date of
Executive’s death:

 

(a) (i) all base salary for the time period ending with the date of termination;
(ii) reimbursement for any and all monies advanced by Executive for the time
period ending with the termination date for all expenses reimbursable by the
Company under this Agreement; and (iii) notwithstanding any provision of any
bonus or incentive compensation plan applicable to the Executive, a lump sum
amount, in cash, equal to the amount of any bonus or incentive compensation that
has been allocated or awarded to the Executive for a fiscal year or other
measuring period under the plan that ends prior to the date of termination but
has not yet been paid (collectively, “Earned Amounts”); and

 

(b) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment on account of
death, as may be provided by the then existing plans, programs and/or
arrangements of the Company, provided that all equity and long term grants and
awards shall be deemed fully vested.

 

6.3.2 Disability. If the Executive’s employment is terminated due to Disability
during the Term of Employment, either by the Company or by the Executive, the
Term of Employment shall end as of the date of the termination of the
Executive’s employment (as provided in Paragraph 6.1.2 of this Agreement) and
the Executive shall receive the following, as soon as practicable (unless
otherwise provided herein) following the date of termination:

 

(a) Earned Amounts; and

 

(b) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment on account of
Disability, as may be provided by the then existing plans, programs and/or
arrangements of the Company, provided that all equity and long term grants and
awards shall be deemed fully vested.

 

6.3.3 Cause. If the Company terminates the Executive’s employment for Cause in
accordance with the terms set forth in Paragraph 6.1.3 above, the Term of
Employment shall end as of the effective date of termination and the Executive
shall receive the following, as soon as practicable (unless otherwise provided
herein) following the Executive’s date of termination:

 

(a) Earned Amounts; and

 

(b) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment for Cause, as
may be provided by the then existing plans, programs and/or arrangements of the
Company.

 

10



--------------------------------------------------------------------------------

6.3.4 Voluntary Resignation. If the Executive terminates his employment by
Voluntary Resignation, in accordance with the terms set forth in Paragraph 6.1.6
above, the Term of Employment shall end as of the effective date of termination;
and the Executive shall receive the following, as soon as practicable following
the Executive’s date of termination:

 

(a) Earned Amounts; and

 

(b) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment by Voluntary
Resignation, as may be provided by the then existing plans, programs and/or
arrangements of the Company.

 

6.3.5 Without Cause or With Good Reason. If the Executive’s employment is
terminated by the Company (other than for death, Disability or Cause) in
accordance with the terms set forth in Paragraph 6.1.4 above, or is deemed to
have been so terminated pursuant to Paragraph 1.3 above, or if the Executive
terminates his employment with Good Reason in accordance with the terms set
forth in Paragraph 6.1.5 above, the Term of Employment shall end as of the
effective date of termination and the Executive shall receive the following as
soon as practicable (unless otherwise provided herein) following the Executive’s
date of termination:

 

(a) Earned Amounts;

 

(b) subject to the Executive’s execution of a Separation Agreement and Release
of all claims related to the Executive’s employment or the termination thereof,
in the form annexed hereto, other than any modifications which may be required
to effectuate such release based upon any changes in law or Company practice,
(i) a lump sum payment in an amount equivalent to two (2) times the Executive’s
base salary and target bonus; (ii) full vesting of all equity and long-term
grants and awards, as well as the right to exercise the stock options granted
under Paragraph 3.3.1. for two (2) years, and all other stock options granted
for not less than one (1) year, following the date of termination of his
employment, but in no event longer than ten (10) years from the date of grant;
(iii) reimbursement by the Company to the Executive for any expenses incurred by
the Executive for payment of COBRA premiums for two (2) years following the date
of termination of his employment, or until the Executive obtains health care
coverage through subsequent employment, whichever is earlier; and

 

(c) such other benefits, if any, to which the Executive is expressly eligible
following the termination of the Executive’s employment by the Company without
Cause or by the Executive with Good Reason, as may be provided by the then
existing plans, programs and/or arrangements of the Company (other than any
severance payments payable under the terms of any benefit plan), provided that
all equity and long term grants and awards shall be fully vested.

 

11



--------------------------------------------------------------------------------

6.4 Except as expressly provided by Paragraph 6.3, any payment or benefit
provided under Paragraph 6.3 hereof shall be in lieu of any other severance,
bonus or other payments, perquisites or benefits, including any further accruals
or vesting thereof, to which the Executive might then or, in the future, be
eligible pursuant to this Agreement or any statutory or common law claim. In
order to preserve the parties’ respective legal rights in the event of a
dispute, the Executive acknowledges and agrees that in the event the parties
dispute whether the Executive shall be eligible for a payment hereunder, such
payment shall not be deemed to be earned or otherwise vest hereunder until such
time as the dispute is determined by a final judgment of a court of competent
jurisdiction or otherwise resolved. The foregoing shall not be deemed to
prohibit a court of competent jurisdiction from awarding prejudgment interest
under circumstances in which it may deem it appropriate to do so.

 

7. Acknowledgements; Confidential Information; Competitive Activities; Non
Solicitation.

 

7.1 The Executive acknowledges and agrees as follows:

 

7.1.1 The Company is in the business of providing information management
solutions to the financial industry—servicing clients in the United States, and
throughout the world.

 

7.1.2 Since the Company and its subsidiaries (collectively and individually
referred to in this Section 7 as the “Fiserv Group Companies”) would suffer
irreparable harm if the Executive left the Company’s employ and solicited the
business and/or employees of the Fiserv Group Companies, or otherwise interfered
with business relationships of the Fiserv Group Companies, it is reasonable to
protect the Fiserv Group Companies against such activities by the Executive for
a limited period of time after the Executive leaves the Company.

 

7.1.3 The covenants contained in Paragraphs 7.2, 7.3, and 7.4 below are
reasonably necessary for the protection of the Fiserv Group Companies and are
reasonably limited with respect to the activities they prohibit, their duration,
their geographical scope and their effect on the Executive and the public. The
purpose and effect of the covenants simply are to protect the Fiserv Group
Companies for a limited period of time from unfair competition by the Executive.

 

7.2 For the purposes of this Agreement, all confidential or proprietary
information concerning the business and affairs of the Fiserv Group Companies,
including, without limitation, all trade secrets, know how and other information
generally retained on a confidential basis by the Fiserv Group Companies
concerning their designs, products, methods, know-how, techniques, systems,
engineering data, software codes and specifications, formulae, processes,
inventions and discoveries, business strategies, sales, marketing and business
plans, acquisition prospects and targets, capital expenditure forecasts or
plans, investor initiatives, incentive plans, targets or MBOs, business
assessments or evaluations, HR assessments or plans, litigation strategies,
approaches or

 

12



--------------------------------------------------------------------------------

theories and settlement plans with regard thereto, organization plans, tax
strategies, financial models, public financial disclosure discussions, concerns,
approaches or related issues, international market assessments and strategies,
pricing, product plans and the identities of, and the nature of the Fiserv Group
Companies’ dealings with, their suppliers and customers, whether or not such
information shall, in whole or in part, be subject to or capable of being
protected by patent, copyright or trademark laws, shall constitute “Confidential
Information.” The Executive acknowledges that he has had and, will from time to
time have access to and has obtained and will in the future obtain knowledge of
certain Confidential Information, and that improper use or revelation thereof by
the Executive, during or after the termination of his employment by the Company,
could cause serious injury to the business of the Fiserv Group Companies.
Accordingly, the Executive agrees that, unless otherwise required by law, he
will forever keep secret and inviolate all Confidential Information which shall
have come or shall hereafter come into his possession, and that he will not use
the same for his own private benefit, or directly or indirectly for the benefit
of others, and that he will not disclose such Confidential Information to any
other person. If the Executive is legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any of the Confidential Information, he shall
provide the Company with prompt prior written notice of such legal requirement,
so that the Fiserv Group Companies may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Paragraph. In
any event, the Executive may furnish only that portion of the Confidential
Information which the Executive is advised by legal counsel is required, and he
shall exercise his best efforts to obtain an order or assurance that
confidential treatment will be accorded such Confidential Information as is
disclosed. Notwithstanding anything contained herein which may be to the
contrary, the term “Confidential Information” does not include any information
which at the time of disclosure or thereafter is generally available to and
known by the public, other than as a result of a disclosure directly or
indirectly by the Executive.

 

7.3 In addition to the acknowledgments by the Executive set forth in Paragraph
7.1 above, the Executive acknowledges that the services provided by him for the
Company are a significant factor in the creation of valuable, special and unique
assets which are expected to provide the Fiserv Group Companies with a
competitive advantage. Accordingly, the Executive agrees as follows:

 

7.3.1 Commencing on the Effective Date, and thereafter for a period of twelve
(12) months following Executive’s date of termination, the Executive shall not,
directly or indirectly, on his behalf or on behalf of any other individual,
association or entity, as agent or otherwise:

 

(a) contact any of the clients of any of the Fiserv Group Companies for whom
Executive directly performed any services or had any direct business contact for
the purpose of soliciting business or inducing such client to acquire any
product or service that at any time during the term of this Agreement is
provided or under development by the Fiserv Group Companies from any entity
other than the Fiserv Group Companies;

 

13



--------------------------------------------------------------------------------

(b) contact any of the clients or prospective clients of any of the Fiserv Group
Companies whose identity or other client specific information the Executive
discovered or gained access to as a result of his access to the Fiserv Group
Companies’ Confidential Information for the purpose of soliciting or inducing
any of such clients or prospective clients to acquire any product or service
that at any time during the term of this Agreement is provided or under
development by any of the Fiserv Group Companies from any entity other than the
Fiserv Group Companies;

 

(c) use the Fiserv Group Companies’ Confidential Information to solicit,
influence or encourage any clients or potential clients of any of the Fiserv
Group Companies to divert or direct their business to the Executive or any other
person, association or entity by or with whom the Executive is employed,
associated, engaged as agent or otherwise affiliated; or

 

(d) encourage, induce or entice any employee of any of the Fiserv Group
Companies with access to or possession of Confidential Information of the Fiserv
Group Companies to leave the employment of the Fiserv Group Companies.

 

7.3.2 Commencing on the Effective Date, and for a period of twelve (12) months
following Executive’s date of termination, without the prior written approval of
the Company’s Board of Directors, the Executive shall not participate in the
management of, be employed by or own any business enterprise at a location
within the United States that engages in substantial competition with the
Company or any of its subsidiaries in the business described in Paragraph 7.1.1
above, where such enterprise’s revenues from any competitive activities amount
to 10% or more of such enterprise’s net revenues and sales for its most recently
completed fiscal year; provided, however, that nothing in this Paragraph shall
prohibit the Executive from owning stock or other securities of a competitor
amounting to less than five percent of the outstanding capital stock of such
competitor.

 

7.4 The Executive acknowledges and agrees as follows:

 

7.4.1 The Executive agrees to promptly disclose to the Company any and all
discoveries, developments, inventions, products, services, processes, formulas,
and improvements thereof (“Inventions”), whether or not patentable, relating to
the products, services, commercial or other endeavors of the Fiserv Group
Companies, which the Executive may invent, discover, develop or learn in
connection with Executive’s employment. The Executive agrees that such
inventions are the exclusive and absolute property of the Company and that the
Company will be the sole and absolute owner of all intellectual property rights,
including patent and any and all other rights in connection therewith. The
Executive agrees to give all reasonable assistance in the preparation and/or
execution of any papers the Company may request to reflect such interest and to
secure patent or other protection for such Inventions.

 

7.4.2 The Executive understands that in the course of employment, the Executive
may prepare writings, drawings, diagrams, designs, specifications, manuals,

 

14



--------------------------------------------------------------------------------

instructions and other materials, and computer code and programs (“Works”). Such
Works are “works made for hire” under United States copyright law and the
Company shall be the owner of the Executive’s entire right of authorship in such
Works. If such Works are deemed by operation of law not to be “works made for
hire,” the Executive hereby assigns to the Company the Executive’s entire right
of authorship, including copyright ownership in such Works and agrees to execute
any document deemed necessary by the Company in connection therewith.

 

7.5 In the event of a judicial determination that the Executive has breached his
obligations under Paragraphs 7.2, 7.3, or 7.4, in addition to any damages or
other relief otherwise available to the Fiserv Group Companies, the Executive
shall be obligated to reimburse the Company for any payments to the Executive
under Paragraph 6.3.5(b)(i) and (iii). In addition, following a judicial
determination, the prevailing party shall be entitled to be reimbursed by the
non-prevailing party for reasonable legal fees and expenses incurred by the
prevailing party in connection with the judicial proceeding seeking to enforce
the provisions of Section 7 hereof.

 

7.6 For the purposes of this Agreement, the period of restriction of
confidentiality or proprietary information and competition is intended to limit
disclosure and competition by the Executive to the maximum extent permitted by
law. If it shall be finally determined by any court of competent jurisdiction
ruling on this Agreement that the scope or duration of any limitation contained
in this Agreement is too extensive to be legally enforceable, then the parties
hereby agree that the provisions hereof shall be construed to be confined to
such scope or duration (not greater than that provided for herein) as shall be
legally enforceable, and the Executive hereby consents to the enforcement of
such limitations as so modified.

 

7.7 The Executive acknowledges that any violation by him of the provisions of
this Section 7 would cause serious and irreparable damage to the Fiserv Group
Companies. He further acknowledges that it might not be possible to measure such
damage in money. Accordingly, the Executive agrees that, in the event of a
breach or threatened breach by the Executive of the provisions of this Section,
the Fiserv Group Companies may seek, in addition to any other rights or
remedies, including money damages or specific performance, an injunction or
restraining order, without the need to post any bond or other security,
prohibiting the Executive from doing or continuing to do any acts constituting
such breach or threatened breach.

 

8. Reimbursement of Business Expenses.

 

During the Term of Employment, subject to and in accordance with the Company’s
policies with regard to such matters applicable to the President and Chief
Executive Officer, the Executive is authorized to incur reasonable business
expenses in carrying out his duties and responsibilities under the Agreement,
and the Company shall promptly reimburse him for all such properly documented
business expenses incurred in accordance with the Company’s travel and business
expense reimbursement policy applicable to the President and Chief Executive
Officer in connection with carrying out the business of the Company.

 

15



--------------------------------------------------------------------------------

9. Reimbursement of Executive’s Preparation/Negotiation Expenses.

 

Provided that Executive commences employment with the Company, the Company shall
reimburse the Executive for reasonable attorneys’ fees, tax advisors’ fees, and
other consultant fees incurred by Executive in connection with the preparation
and negotiation of this Agreement and the matters related thereto.

 

10. Directors and Officers Liability Coverage; Indemnification.

 

Executive shall be entitled to coverage under such directors and officers
liability insurance policies maintained from time to time by the Company for the
benefit of its directors and officers. The Company shall indemnify and hold
Executive harmless, to the fullest extent permitted by the laws of the State of
Wisconsin, from and against all costs, charges and expenses (including
reasonable attorneys’ fees), and shall, consistent with the laws of the State of
Wisconsin, provide for the advancement of expenses, incurred or sustained in
connection with any action, suit or proceeding to which the Executive or his
legal representatives may be made a party by reason of the Executive’s being or
having been a director, officer or employee of the Company or any of its
affiliates or employee benefit plans. The provisions of this Section 10 shall
not be deemed exclusive of any other rights to which the Executive seeking
indemnification may have under any by-law, agreement, vote of stockholders or
directors, or otherwise. The provisions of this Section 10 shall survive the
termination of this Agreement for any reason.

 

11. Miscellaneous.

 

11.1 This Agreement shall be construed and enforced in accordance with the laws
of the State of Wisconsin without reference to principles of conflict of laws.
Any legal suit, action or proceeding against any party hereto arising out of or
relating to this Agreement shall be instituted in a federal or state court in
the State of Wisconsin, and each party hereto waives any objection which it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding and each party hereto irrevocably submits to the jurisdiction of any
such court in any suit, action or proceeding.

 

11.2 Upon the Effective Date, this Agreement and the Double Trigger KEESA shall
incorporate the complete understanding and agreement between the parties with
respect to the subject matter hereof and thereof and supersede any and all other
prior or contemporaneous agreements, written or oral, between the Executive and
the Company or any predecessor thereof, with respect to such subject matter. No
provision hereof may be modified or waived except by a written instrument duly
executed by the Executive and the Company.

 

16



--------------------------------------------------------------------------------

11.3 It is intended that any amounts payable under this Agreement and the
Company’s and Executive’s exercise of authority or discretion hereunder shall
comply with Section 409A of the Code (including the Treasury regulations and
other published guidance relating thereto) so as not to subject Executive to the
payment of any interest or additional tax imposed under Section 409A of the
Code. In furtherance of this intent, (a) the lump sum amount payable under
Paragraph 6.3.5(b)(i) above shall be paid no later than the 15th day of the
third month following the calendar year in which the Executive’s termination of
employment giving rise to such payment occurs (or such earlier date as may apply
to cause the lump sum payment to qualify as a “short-term deferral” under
Section 409A of the Code), unless due to the circumstances giving rise to such
lump sum payment the payment thereof must be delayed for six months in order to
meet the requirements of Section 409A(a)(2)(B) of the Code applicable to
“specified employees,” and (b) to the extent that any Treasury regulations,
guidance or changes to Section 409A after the date of this Agreement would
result in the Executive becoming subject to interest and additional tax under
Section 409A of the Code, the Company and Executive agree to amend this
Agreement in order to bring this Agreement into compliance with Code
Section 409A.

 

11.4 The Company shall be eligible to deduct and withhold from all compensation
payable to the Executive pursuant to this Agreement all amounts required to be
deducted and withheld therefrom pursuant to any present or future law,
regulation or ordinance of the United States of America or any state or local
jurisdiction therein or any foreign taxing jurisdiction.

 

11.5 Section headings are included in this Agreement for convenience of
reference only and shall not affect the interpretation of the text hereof.

 

11.6 Notices given pursuant to this Agreement shall be in writing and, except as
otherwise provided by Paragraph 6.2 of this Agreement, shall be deemed given
when actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
Fiserv, Inc., Attention: Secretary, 255 Fiserv Drive, Brookfield, Wisconsin
53045, or if to the Executive, to the most recent address shown on the records
of the Company, or to such other address as the party to be notified shall have
theretofore given to the other party in writing.

 

11.7 This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument.

 

11.8 This Agreement may be assigned by the Company to, and shall inure to the
benefit of, any successor to substantially all the assets and business of the
Company as a going concern, whether by merger, consolidation or purchase of
substantially all of the assets of the Company or otherwise, provided that such
successor shall assume the Company’s obligations under this Agreement.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement to become effective on the Effective Date.

 

    FISERV, INC.

/s/    Charles Sprague

--------------------------------------------------------------------------------

  By:  

/s/    Donald F. Dillon

--------------------------------------------------------------------------------

Charles Sprague, Witness       Donald F. Dillon

/s/    Charles Sprague

--------------------------------------------------------------------------------

  By:  

/s/    Jeffery W. Yabuki

--------------------------------------------------------------------------------

Charles Sprague, Witness       Jeffery W. Yabuki, Executive

 

18